EX 99.28 (e)(11)(v) Amendment to Amended and Restated Distribution Agreement between Curian Variable Series Trust and Jackson National Life Distributors LLC This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”), and Jackson National Life Distributors LLC (“JNLD”), a broker-dealer registered with the Securities and Exchange Commission and the Financial Industry Regulatory Authority. Whereas, the Trust and JNLD initially entered into a Distribution Agreement on January 1, 2012, and Amended and Restated Agreements on March 1, 2012 and September 10, 2012 (“Agreement”), whereby the Trust appointed JNLD as distributor (“Distributor”) of the Shares of the Funds set forth on Schedule A of the Agreement. Whereas, the parties have agreed to amend Schedule A of the Agreement to add the following new Fund (“New Fund”), to add the New Fund’s fee schedule, to amend the name of the following existing Fund (“Fund Name Change”), and to remove the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund: New Fund(effective April 28, 2014) 1) Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund; and Fund Name Change(effective April 28, 2014) 1)From: Curian/Urdang International REIT Fund To: Curian/CenterSquare International REIT Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1.Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2.Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Trust and the Distributor have caused this Amendment to be executed as of February 26, 2014, 2014, effective as of April 28, 2014. This Amendment may be executed in two or more counterparts, which together shall constitute one document. Attest: Curian Variable Series Trust By: /s/ Kallie L. Thomas By: /s/ Angela R. Burke Kallie L. Thomas Name: Angela R. Burke Title: Assistant Secretary Attest: Jackson National Life Distributors LLC By: /s/ Bonnie Howe By: /s/ Maura Collins Bonnie Howe Name: Maura Collins Title: Executive Vice President, Chief Financial Officer Schedule A Dated: April 28, 2014 Fund Maximum 12b-1 Fee Curian Guidance – Interest Rate Opportunities Fund None Curian Guidance – Multi-Strategy Income Fund None Curian Guidance – Equity Income Fund None Curian Guidance – Conservative Fund None Curian Guidance – Moderate Fund None Curian Guidance – Growth Fund None Curian Guidance – Moderate Growth Fund None Curian Guidance – Maximum Growth Fund None Curian Guidance – Tactical Moderate Growth Fund None Curian Guidance – Tactical Maximum Growth Fund None Curian Guidance – Institutional Alt 65 Fund None Curian Guidance – Institutional Alt 100 Conservative Fund None Curian Guidance – Institutional Alt 100 Moderate Fund None Curian Guidance – Institutional Alt 100 Growth Fund None Curian Guidance – International Opportunities Conservative Fund None Curian Guidance – International Opportunities Moderate Fund None Curian Guidance – International Opportunities Growth Fund None Curian Guidance – Equity 100 Fund None Curian Guidance – Fixed Income 100 Fund None Curian Guidance – Real Assets Fund None Curian Tactical Advantage 35 Fund .25% Curian Tactical Advantage 60 Fund .25% Curian Tactical Advantage 75 Fund .25% Curian Dynamic Risk Advantage – Diversified Fund .25% Curian Dynamic Risk Advantage – Growth Fund .25% Curian Dynamic Risk Advantage – Income Fund .25% Curian/Aberdeen Latin America Fund .25% Curian/American Funds® Global Growth Fund .25% Curian/American Funds® Growth Fund .25% Curian/AQR Risk Parity Fund .25% Curian/Ashmore Emerging Market Small Cap Equity Fund .25% Curian/Baring International Fixed Income Fund .25% Curian/BlackRock Global Long Short Credit Fund .25% Curian/CenterSquare International REIT Fund .25% Curian/DFA U.S. Micro Cap Fund .25% Curian/DoubleLine Total Return Fund .25% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund .25% Curian/Epoch Global Shareholder Yield Fund .25% Curian/FAMCO Flex Core Covered Call Fund .25% Curian Focused International Equity Fund .25% Curian Focused U.S. Equity Fund .25% Curian/Franklin Templeton Frontier Markets Fund .25% Curian/Franklin Templeton Natural Resources Fund .25% Curian/Lazard International Strategic Equity Fund .25% Curian Long Short Credit Fund .25% Curian/Neuberger Berman Currency Fund .25% Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund .25% Curian/Nicholas Convertible Arbitrage Fund .25% Curian/PIMCO Credit Income Fund .25% Curian/PineBridge Merger Arbitrage Fund .25% A-1 Curian/Schroder Emerging Europe Fund .25% Curian/The Boston Company Equity Income Fund .25% Curian/T. Rowe Price Capital Appreciation Fund .25% Curian/UBS Global Long Short Fixed Income Opportunities Fund .25% Curian/Van Eck International Gold Fund .25% A-2
